Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities: 
Claim 1 recites “a unit (100)”, “programming/management unit”, “management unit”; Claims 3 and 4 recite “programming/management unit”; Claim 5 recites “programming/management unit”, “management and control unit”; Claim 11 recites “unit”; Claims 13, 14, 18, and 19 recite “management unit”; Claim 15 recites “management unit”, “management module”.  The claim term used in claims 1, 3-5, 11, 13-15, 18, 19 is not consistent for proper antecedent basis. 
Claim 1, line 9, “a control module (300)” appears to be “a plurality of control modules (300-300n) wherein each of the control modules” in order for claim term in claims 1-9 and 13-19 is consistent for proper antecedent basis.
Claim 1, lines 1-2 recites “a plurality of signaling lights (1)”.  Therefore, “the light” should be changed to “the signaling light” in claims 1, 3, 5, 6, 11, 12, 13, and 14 in order to have a proper antecedent basis.
 Claim 1, line 6, “a transformer (200) for each light (1); the transformers” appears to be “a transformer (200) of a plurality of transformers for each signaling light (1); the plurality of transformers”.
Claim 3, lines 7 and 10, “primary conversion device” appears to be “electro-optical conversion device” in order for the claim term to be consistent for proper antecedent basis.

Claim 5, lines 9-10, “the first upstream module (330)” appears to be “the first upstream control module (300)”.
Claim 6, line 6, it is recommended that the recitation, “means (320) for switching on /switching off” to be changed to “means for switching (320)”.  Also, change “said means” to “said means for switching (320)” in line 8, and “switching on/switching off means (320)” to “said means for switching (320)” in line 11 in order for the claim term to be consistent for proper antecedent basis.
Claim 10, line 2, it is recommended that the recitation, “said switching on, switching off and short-circuiting means (320)” to “said means for switching (320)” in order for the claim term used in claim 6 to be consistent for proper antecedent basis.
Claim 11, line 5, “primary power supply (100)” appears to be “primary power supply (110)”.
Claim 11 should end with a period instead of a semicolon.
Claim 13, line 4, 9, 11,17, 20, and 24, “lm” should be enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 13, line 6, “the lamps (L1) and/or (L2) of each light (1)” should be changed to “the at least one light source (L1, L2) of each signaling light (1)” in order for the claim term used in claim 1 to be consistent for proper antecedent basis.  

Claim 13, line 21, “forwarding the command and/or request lm” appears to be “forwarding the address (lm) of the command and/or request”.
Claim 14, line 11, “l) IF YES (= correct current flow on the transformer):” appears to be “l) if YES to correct current flow on the transformer:”
Claim 14, line 12, “one or more lamps (L1;L2) of the respective light (1m)” should be changed to “the at least one light source (L1, L2) of the respective signaling light (1m)” in order for the claim term used in claims 1 and 13 to be consistent for proper antecedent basis.  
Claim 14, lines 15-16; Claim 16, line 11; Claim 17, lines 10-11; Claim 18, lines 12 and 14; Claim 19, lines 6 and 8-9, it is recommended that “optical channel” or “channel” be changed to “bidirectional communication optical channel” in order for the claim term used in claims 1, 13, 14, 16, and 17 to be consistent for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claims 6, 11, and 12, the recitation, “in particular” or “preferably” is not clear since the features which follow said expressions have no limiting effect, the scope of protection of said claims is not clearly defined.
Regarding claim 13, line 18, “it” is not clear what it refers to.  Therefore, “it” should be changed to “the control module”.
Regarding claim 13, lines 18 and 21; and Claim 14, lines 7, 8, 11, and 13, as for the recitation, “IF YES” and “IF NO”, it is not clear what condition they are being responded to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bete et al. (DE 10144929 A1, hereinafter referred to as Bete) in view of Schmidt et al. (US 6,489,733 B1, hereinafter referred to as Schmidt).

	Regarding claim 1, Bete discloses installation (1-7, Fig. 1; see paragraphs 5, 8 of English Translation) for powering and controlling a plurality of signalling lights (1)(Lamp 1), arranged in series (paragraph 5, Fig. 1), each comprising at least one light source (L1,L2)(Lamp 1), the installation comprising at least: 

- a primary series circuit (110)(Series circuit regulator 5) for powering the lights, with a transformer (200)(Lamp transformer 3) for each light (1); the transformers being connected in series to the primary power supply (5): 
- a control module (300)(Lamp control module 2) for each light (1)(1) arranged between a respective transformer (200)(3) and the associated light (1)(1); 
- a first optical cable (131a)(data connection 6) for bidirectionally connecting the first upstream module (300)(2) of the series to the programming/management unit (100)(7); 
- a second optical cable (132a)(6) for bidirectionally connecting the last downstream control module (300n) of the series to the programming/management unit (100)(7); 
- each control module (300)(2) being connected in series to the adjacent upstream module (2)and to the adjacent downstream module by means of a respective bidirectional optical connection; 
thereby forming: a first bidirectional communication optical channel (C1) which connects in series at least the management unit (100)(7), the first control module (300)(2) of the first upstream light (1)(1) and the following control modules (300m)(2); and a second bidirectional communication optical channel which connects in series the management unit (100)(7), the control module (300n)(2) of the last downstream light (1n)(1) and the preceding control modules (300m)(2); 
but does not teach: - a secondary power supply circuit (140) for powering the control modules (300)(2), independent of the primary circuit (110)(5) for powering the lights (1)(1).
However, Schmidt discloses a secondary power supply circuit (24) for powering the control modules (9, 19) independent of a primary circuit (17, 21, 22) for powering the lights (4) 
	Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the feature of Schmidt into the system of Bete in order to ensure that control modules can continue to transmit messages even if faults occur in the primary series circuit (col. 8, lines 11-18; Fig. 2).

Regarding claim 2, Bete discloses installation according to Claim 1, characterized in that each control module (300)(2) is identified by means of an address (1,...,1m,...1m+1...,1n) designed to define its position along the series circuit (see Figs. 1, 2; paragraphs 57, 61).

Regarding claim 3, Bete discloses installation according to Claim 1, wherein the programming/management unit (100)(7, see paragraph 42; Fig. 1)) comprises: 
- at least a first (131) and a second (132) electro-optical conversion device (7), each of which is designed to receive and convert an input optical signal into a digital signal and, vice versa, convert a digital signal into an optical signal to be transmitted at its output; 
the first primary conversion device (131)(7) being connected to the first optical cable (131a)(6) for connection to the first control module (300)(2), for receiving/transmitting optical signals (implicitly disclose, see paragraphs 45-46) from/to the control modules (300)(2) of the lights (1)(1), and the second primary conversion device (132)(7) being connected to the second optical cable (132a)(6) for connection to the last control module (300n)(2), for receiving/transmitting optical signals (implicitly disclose, see paragraphs 45-46) from/to the control modules (300)(2) of the lights (1)(1).


Regarding claim 6, Bete discloses installation according to Claim 1, characterized in that each control module (300)(2, Fig. 2) comprises: 
- measurement means (310)(24) for determining the value of the current which flows across the respective transformer (200) and/or each light source (L1,L2) of the respective light (1) and/or any interruption of either one of them (paragraph 58); and/or 
- means (320)(15, 25, 26) for switching on/switching off the respective light (1) arranged between the secondary winding (201 b) of the transformer (200)(3) and the associated light (1), said means being also able to short-circuit any damaged lights (1,L1,L2)(paragraph 51); and/or 
- a microprocessor (330)(23), preferably arranged between said measurement means (310) and switching on/switching off means (320)(see paragraph 59).




Regarding claim 11, Bete discloses (see paragraphs 42, 45-46, 57; Fig. 1) installation according to Claim 1, characterized in that said at least one unit (100)(7) for remotely programming and managing operation of the installation comprises: 
- a constant current regulator (110)(5) for generating and supplying said upstream (M) primary power supply (100)(5), in particular for supplying a switch-on current/voltage to the primary series circuit of the lights (1)(1) via a power supply branch (110a) for the primary windings (201a) of the transformers (200)(3) and a return branch (110b) for closing the said series circuit (paragraph 42); 
- a cabin processor (120)(7), comprising memory devices and a CPU for programming and managing the operation and remote control of the installation (paragraphs 45-46, 57).
It is noted that the illumination control system 7 implicitly disclose a processor which comprises a CPU and memory (see paragraphs 42, 45-46, 57).

Regarding claim 12, Bete discloses lighting assembly (Fig. 1; paragraphs 1, 8) comprising an installation according to Claim 1, and a plurality of signalling lights (1)(1) arranged in series, wherein said lights (1) are preferably airport signalling lights arranged parallel to the taxiing and/or take-off runways and/or airport signalling lights arranged transversely with respect to the taxiing and/or take-off runways (see abstract and title).
Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correct claim objections as discussed above.
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL D CHANG/Primary Examiner, Art Unit 2844